DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,939,704. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the claimed features and limitations as recited in the instant application are also included in claims 1-18 of U.S. Patent No. 9,939,704.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,221,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the claimed features and limitations as recited in the instant application are also included in claims 1-20 of U.S. Patent No. 11,221,535.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26, 29, 31, 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 4,728,177; already of record) in view of Valentin et al. (US 2008/010759; already of record), and further in view of Parker et al. (US 2012/0327499; already of record).
Regarding claims 21, 29 and 36, Green discloses, an electrochromic (EC) device (Fig. 1), comprising:
a single substrate (Col. 10, lines 53-55); and 
a plurality of layers (see Fig. 1), deposited on the single substrate, which comprises:
an EC thin film stack (14-16);
one or more conductive layers (13 and 17); and
one or more encapsulation layers (12 and 18) that resist moisture permeation.
Green does not disclose the EC device is structured such that the one or more encapsulation layers and the one or more conductive layers collectively restrict moisture permeation between the EC thin film stack and an ambient environment.
Valentin teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to make the EC device is structured such that the one or more encapsulation layers and the one or more conductive layers collectively restrict moisture permeation between the EC thin film stack and an ambient environment (Para. 0028 and 0034-0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the EC device is structured such that the one or more encapsulation layers and the one or more conductive layers collectively restrict moisture permeation between the EC thin film stack and an ambient environment as taught by the electrochromic device and method for configuring an electrochromic device of Valentin in the electrochromic device and method for configuring an electrochromic device of Green since Valentin teaches it is known to include this feature in an electrochromic device and method for configuring an electrochromic device for the purpose of providing a durable electrochromic device and method for configuring an electrochromic device.
Green in view of Valentin does not disclose a conductive layer of the one or more conductive layers and an encapsulation layer of the one or more encapsulation layers are deposited so as to cover edge portions of the EC thin film stack to restrict moisture permeation between the EC thin film stack and the ambient environment, the conductive layer comprising a moisture-resistant portion that is exposed to the ambient environment; wherein one or more outer portions of at least one conductive layer of the one or more conductive layers comprise a non-transparent conducting material that resists moisture permeation, and a remainder of the at least one conductive layer of the one or more conductive layers comprises a transparent conductive material that transports moisture; and wherein an area, orthogonally projected onto the single substrate, of the EC thin film stack is reduced, relative to respective areas, orthogonally projected onto the single substrate, of the conductive layer and the encapsulation layer.
Parker teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to include a conductive layer of the one or more conductive layers and an encapsulation layer of the one or more encapsulation layers are deposited so as to cover edge portions of the EC thin film stack to restrict moisture permeation between the EC thin film stack and the ambient environment (Para. 0042, 0068, 0084 and 515 of Fig. 5A), the conductive layer comprising a moisture-resistant portion that is exposed to the ambient environment; wherein one or more outer portions of at least one conductive layer of the one or more conductive layers comprise a non-transparent conducting material that resists moisture permeation, and a remainder of the at least one conductive layer of the one or more conductive layers comprises a transparent conductive material that transports moisture (Para. 0042, 0068, 0084 and 515 of Fig. 5A); and wherein an area, orthogonally projected onto the single substrate, of the EC thin film stack is reduced, relative to respective areas, orthogonally projected onto the single substrate, of the conductive layer and the encapsulation layer (Para. 0042, 0068, 0084 and 515 of Fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a conductive layer of the one or more conductive layers and an encapsulation layer of the one or more encapsulation layers are deposited so as to cover edge portions of the EC thin film stack to restrict moisture permeation between the EC thin film stack and the ambient environment, the conductive layer comprising a moisture-resistant portion that is exposed to the ambient environment; wherein one or more outer portions of at least one conductive layer of the one or more conductive layers comprise a non-transparent conducting material that resists moisture permeation, and a remainder of the at least one conductive layer of the one or more conductive layers comprises a transparent conductive material that transports moisture; and wherein an area, orthogonally projected onto the single substrate, of the EC thin film stack is reduced, relative to respective areas, orthogonally projected onto the single substrate, of the conductive layer and the encapsulation layer as taught by the electrochromic device and method for configuring an electrochromic device of Parker in the combination of Green in view of Valentin since Parker teaches it is known to include these features in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an electrochromic device and method for configuring an electrochromic device with reduced short circuits and low power consumption.
Regarding claim 24, Green, Valentin and Parker discloses and teaches as set forth above, and Valentin further teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to make the one or more encapsulation layers comprise a barrier layer stack formed on another substrate which is resistant to moisture permeation, wherein the other substrate is laminated on the plurality of layers (Para. 0028 and 0034-0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device and method for configuring an electrochromic device of Valentin in the combination of Green in view of Parker since Valentin it is known to include this feature in an electrochromic device and method for configuring an electrochromic device for the purpose of providing a durable electrochromic device and method for configuring an electrochromic device. 
Regarding claim 26, Green, Valentin and Parker discloses and teaches as set forth above, and Parker further teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to make the conductive layer comprises one or more edge portions which resist moisture permeation and an inner portion which may permit moisture permeation (Para. 0042, 0068, 0084 and 515 of Fig. 5A); and the one or more edge portions of the conductive layer and the encapsulation layer portion restrict moisture permeation between the EC thin film stack and inner portion of the conductive layer and the ambient environment (Para. 0042, 0068, 0084 and 515 of Fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive layer comprises one or more edge portions which resist moisture permeation and an inner portion which may permit moisture permeation; and the one or more edge portions of the conductive layer and the encapsulation layer portion restrict moisture permeation between the EC thin film stack and inner portion of the conductive layer and the ambient environment as taught by electrochromic device and method for configuring an electrochromic device of Parker in the combination of Green in view of Valentin since Parker teaches it is known to include these features in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an electrochromic device and method for configuring an electrochromic device with reduced short circuits and low power consumption.
Regarding claim 31, Green, Valentin and Parker discloses and teaches as set forth above, and Valentin further teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to make the plurality of conductive layers above and below the EC thin film stack comprise a top conductive layer above the EC thin film stack and a bottom conductive layer below the EC thin film stack (Para. 0041, 0042, 0093 and Fig. 4A); the at least one encapsulation layer comprises a bottom encapsulation layer below the bottom conductive layer (Para. 0041, 0042, 0093 and Fig. 4A); the EC thin film stack comprises: a bottom EC stack layer which comprises one of an EC film or a counter-electrode film (Para. 0041, 0042, 0093 and Fig. 4A); a top EC stack layer which comprises another of the EC film or the counter-electrode film (Para. 0041, 0042, 0093 and Fig. 4A); and an ion conducting (IC) layer between the top EC stack layer and the bottom EC stack layer (Para. 0041, 0042, 0093 and Fig. 4A); and selectively removing one or more outer portions of at least the EC thin film stack comprises: executing a first cut to remove an outer portion of the bottom conductive layer, bottom EC stack layer, and IC layer, and to expose an outer portion of the bottom encapsulation layer proximate to a first side of the single substrate (Para. 0041, 0042, 0093 and Fig. 4A); executing a second cut to remove an outer portion of the top EC stack layer proximate to the first side, such that the top EC stack layer covers respective edge portions of the bottom conductive layer, bottom EC stack layer, and IC layer proximate to the first side (Para. 0041, 0042, 0093 and Fig. 4A); executing a third cut to remove an outer portion of the top conductive layer and the EC thin film stack, and to expose a first outer portion of the bottom conductive layer, proximate to a second side of the single substrate (Para. 0041, 0042, 0093 and Fig. 4A); and executing a fourth cut to remove another outer portion of the top conductive layer, and to at least partially expose the outer portion of the bottom encapsulation layer proximate to the first side of the single substrate (Para. 0041, 0042, 0093 and Fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device and method for configuring an electrochromic device of Valentin in the combination of Green in view of Parker since Valentin it is known to include this feature in an electrochromic device and method for configuring an electrochromic device for the purpose of providing a durable electrochromic device and method for configuring an electrochromic device. 
Regarding claim 33, Green, Valentin and Parker discloses and teaches as set forth above, and Parker further teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to coupling at least one set of bus bars to the plurality of conductive layers, wherein each set of the at least one set of bus bars comprises at least one bus bar coupled to the top conductive layer at a location proximate to one side of the single substrate and at least one other bus bar coupled to at least the bottom conductive layer proximate to an opposite side of the single substrate (Para. 0063 and see Figs. 4A-B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive layer comprises one or more edge portions which resist moisture permeation and an inner portion which may permit moisture permeation; and the one or more edge portions of the conductive layer and the encapsulation layer portion restrict moisture permeation between the EC thin film stack and inner portion of the conductive layer and the ambient environment as taught by electrochromic device and method for configuring an electrochromic device of Parker in the combination of Green in view of Valentin since Parker teaches it is known to include these features in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an electrochromic device and method for configuring an electrochromic device with reduced short circuits and low power consumption.
Regarding claim 35, Green, Valentin and Parker discloses and teaches as set forth above, and Parker further teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to make the plurality of conductive layers above and below the EC thin film stack comprise a top conductive layer above the EC thin film stack and a bottom conductive layer below the EC thin film stack (Para. 0042, 0063 and see “First TCO” and “second TCO”); the EC thin film stack comprises: a bottom EC stack layer which comprises one of an EC film or a counter-electrode film; a top EC stack layer which comprises another of the EC film or the counter-electrode film (Para. 0042, 0063 and see “First TCO” and “second TCO”); and an ion conducting (IC) layer between the top EC stack layer and the bottom EC stack layer (Para. 0042, 0063 and see “First TCO” and “second TCO”); and providing the stack of layers comprises depositing one of the top conductive layer, top EC stack layer, IC layer, bottom EC stack layer, or bottom conductive layer in a particular pattern on the single substrate, based at least in part upon one or more masking elements, such that one or more of the plurality of conductive layers and the at least one encapsulation layer extend over the edge portions of the EC thin film stack to restrict moisture permeation between the EC thin film stack and the ambient environment (Para. 0042, 0063 and see “First TCO” and “second TCO”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductive layer comprises one or more edge portions which resist moisture permeation and an inner portion which may permit moisture permeation; and the one or more edge portions of the conductive layer and the encapsulation layer portion restrict moisture permeation between the EC thin film stack and inner portion of the conductive layer and the ambient environment as taught by electrochromic device and method for configuring an electrochromic device of Parker in the combination of Green in view of Valentin since Parker teaches it is known to include these features in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an electrochromic device and method for configuring an electrochromic device with reduced short circuits and low power consumption.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 4,728,177; already of record) in view of Valentin et al. (US 2008/010759; already of record) in view of Parker et al. (US 2012/0327499; already of record) as applied to claim 21 above, and further in view of Marcel et al. (2014/0002884); already of record).
Green, Valentin and Parker remains as applied to claim 21 above.
Green, Valentin and Parker do not explicitly disclose the encapsulation layer comprises a multi-layer structure of alternating high refractive-index material layers and low refractive-index material layers, and the encapsulation layer comprises a multi-layer structure of alternating organic material layers and inorganic material layers.
Marcel teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to make the encapsulation layer comprises a multi-layer structure of alternating high refractive-index material layers and low refractive-index material layers (Para. 0190 and 0193), and the encapsulation layer comprises a multi-layer structure of alternating organic material layers and inorganic material layers (Para. 0194).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the encapsulation layer comprises a multi-layer structure of alternating high refractive-index material layers and low refractive-index material layers, and the encapsulation layer comprises a multi-layer structure of alternating organic material layers and inorganic material layers as taught by the electrochromic device and method for configuring an electrochromic device of Marcel in the combination of Green, Valentin and Parker since Marcel teaches it is known to include these features in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an efficient electrochromic device and method for configuring an electrochromic device with increased lifetime.

Claims 25, 30, 34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 4,728,177; already of record) in view of Valentin et al. (US 2008/010759; already of record) in view of Parker et al. (US 2012/0327499; already of record) as applied to claims 21, 29 and 36 above, and further in view of Agrawal et al. (US 2008/0190759).
Green, Valentin and Parker remains as applied to claims 21, 29 and 36 above.
Green, Valentin and Parker does not disclose the one or more encapsulation layers comprise one or more of: an anti-reflective (AR) layer; or an infrared cut-off filter layer.
Agrawal teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to make the one or more encapsulation layers comprise one or more of: an anti-reflective (AR) layer; or an infrared cut-off filter layer (Para. 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the one or more encapsulation layers comprise one or more of: an anti-reflective (AR) layer; or an infrared cut-off filter layer as taught by the electrochromic device and method for configuring an electrochromic device of Agrawal in the combination of Green, Valentin and Parker since Agrawal teaches it is known to include this feature in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an electrochromic device and method for configuring an electrochromic device with enhanced performance and reduced power consumption.
Regarding claim 30, Green, Valentin, Parker and Agrawal discloses and teaches as set forth above, and Agrawal further teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to make providing the at least one encapsulation layer comprises one or more of: depositing an encapsulation layer on a conductive layer that is deposited on the EC thin film stack; or depositing an encapsulation layer on the single substrate, such that the encapsulation layer is between the EC thin film stack and the single substrate (Para. 0016, 0023 and see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device and method for configuring an electrochromic device of Agrawal in the combination of Green, Valentin and Parker since Agrawal teaches it is known to include this feature in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an electrochromic device and method for configuring an electrochromic device with enhanced performance and reduced power consumption.



Regarding claim 37, Green, Valentin, Parker and Agrawal discloses and teaches as set forth above, and Agrawal further teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to include depositing each of a plurality of encapsulation layers proximate to opposite conductive layers on opposite sides of the EC thin film stack, such that the plurality of encapsulation layers and the conductive layer collectively seal the EC thin film stack from exposure to the external environment (Para. 0004, 0023 and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device and method for configuring an electrochromic device of Agrawal in the combination of Green, Valentin and Parker since Agrawal teaches it is known to include this feature in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an electrochromic device and method for configuring an electrochromic device with enhanced performance and reduced power consumption.
Regarding claim 38, Green, Valentin, Parker and Agrawal discloses and teaches as set forth above, and Agrawal further teaches, from the same field of endeavor that in an electrochromic device and method for configuring an electrochromic device that it would have been desirable to include depositing the encapsulation layer comprises forming a barrier film stack on a substrate and, subsequent to the forming, laminating the barrier film stack on a top side of the EC device (Para. 0004, 0023 and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the electrochromic device and method for configuring an electrochromic device of Agrawal in the combination of Green, Valentin and Parker since Agrawal teaches it is known to include this feature in an electrochromic device and method for configuring an electrochromic device for the purpose of providing an electrochromic device and method for configuring an electrochromic device with enhanced performance and reduced power consumption.
Allowable Subject Matter
Claims 27-28 and 32 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejections set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            10/18/2022